By JUDGE DUNCAN M. BYRD, JR.
I am in receipt of copies of correspondence dated June 29, 1983, from Mr. Singleton and July 1, 1983, from Mr. Moses concerning "discovery." This issue has been prompted by interpretation of my Order of October 18, 1982, entered in this cause. In addition, in an informal ex parte setting with Mr. Solomon and Mr. Singleton present and in response to a question by Mr. Solomon, I indicated that depositions could be taken on behalf of his clients. In retrospect and after discussing this matter with the other Circuit Judges of the 25th Judicial Circuit, I realize this needs clarification. I appear to be trying to force cooperation where little or none exists.
The law is clear that this action shall be maintained "by and in the name of the personal representatives." The substance of my order is that the "statutory beneficiaries" represented by Mr. Solomon are entitled to notice of all proceedings in order that they might be present. However, they may not participate in the actual preparation for trial or the trial itself except through the "personal representative," but not in addition to or separate from said "personal representative."
*106I will not order "discovery" over the objection of the Defendant except that initiated under Part 4 [of the Rules of Court] by or through the personal representative.